Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, 3-10 and 12-14 are allowable. Claims 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 8/25/21, is hereby withdrawn and claims 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(Currently Amended) An antenna for multi-broadband and multi-polarization communication, comprising: 
a plurality of mutually separated radiators connected to a ground plane, the plurality of radiators being configured to jointly function as one or more dipoles; 

a conductive arm which comprises a conductive arm plate and a conductive folded arm; and 
a conductive ground wall; 
wherein the conductive ground wall extends outward from a bottom surface of the conductive arm plate to the ground plane; 
the conductive folded arm extends outward from the bottom surface of the conductive arm plate or from a top surface of the conductive arm plate opposite to the bottom surface of the conductive arm plate; and 
the conductive folded arm is separated from the conductive ground wall and the ground plane.

5. (Currently Amended) An antenna for multi-broadband and multi-polarization communication, comprising: 
3a plurality of mutually separated radiators connected to a ground plane, the plurality of radiators being configured to jointly function as one or more dipoles; each of the plurality of radiators being configured to contribute to resonances at two or more nonoverlapping bands; and 
a plurality of conductive parasitic elements, being mutually insulated, and each of the plurality of conductive parasitic elements being insulated from the plurality of radiators and the ground plane; wherein: 
on a geometric reference surface, a projection of each of the plurality of conductive parasitic elements extends between two gaps which clamp a projection of an associated one of the plurality of radiators, and does not enclose a geometric origin which is a geometric center of projections of the plurality of radiators.


a plurality of mutually separated radiators connected to a ground plane, the plurality of radiators being configured to jointly function as one or more dipoles; 
wherein each of the plurality of radiators is configured to contribute to resonances at two or more nonoverlapping bands, and comprises: 
a conductive arm; and 
5a conductive ground wall connecting the conductive arm and the ground plane; 
wherein the conductive ground wall 
a meandering portion causing a distance between the conductive arm and the ground plane to be shorter than a length of a current conduction path along the conductive ground wall between the conductive arm and the ground plane; 
a first support wall connecting the conductive arm and the meandering portion; and 
a second support wall connecting the meandering portion and the ground plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN Z ISLAM/Primary Examiner, Art Unit 2845